DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Invention group I, claims 1-10 drawn to a non-mass explosive body for a detonator; Detonator Species B, the detonator 110 including a non-mass explosive body 130 (as depicted in Figs. 7A, 7B and 7C);  Non-Mass explosive Species B, the component 130 (as depicted in Figs. 7A, 7B and 7C); and Plug Subspecies B (as depicted in Figs. 7A, 7B and 7C), and notes that no plug is claimed in claims 1-10, in the reply filed on 06/03/2021 is acknowledged.  
The traversal is on the ground(s) that there would be no serious burden on the examiner to search and examine the entire application (see the argument filed 06/03/2021, pages 8 & 9). 
 This is not found persuasive at least because the transverse bore of claim 1, invention 1, has been claimed as, “extending in a direction perpendicular to the varying diameter bore”, whereas the transverse bore of independent claims 11 and 18 has been claimed as, “a transverse bore intersecting the varying diameter bore”, which is of a significantly different and broader scope.  Independent claim 1 is not drawn to a fluid disabled detonator, but instead to a component capable of being used in a fluid disabled detonator, which is of a significantly different and broader scope.  The non-mass explosive body of claim 1 reads on a component that could be used in a detonator intended for use in a terrestrial application (above ground), the detonator capable of being disabled by the introduction of pressurized inert gas into the component to render the primary explosive incapable of ignition.  The search specific to Invention group 1 includes CPC classifications that are not required in the search for Invention groups II and III, such as at least  F42B 3/10, 3/12, 3/121, 3/125, 3/128, 3/13, 3/195 and F42D1/045, 1/05.  The search specific for Invention Groups II and III includes CPC classifications that are not required in the search of invention group I, such as at least searching in E21B 43/116, 43/117, 43/1185.  The differing fields of search required between inventions I 
Regarding the traversal of the restriction between the various species and between the various subspecies (see the argument filed 06/03/2021, pages 10-12), to search and examine claims drawn to all of the species and subspecies would require employing detonator-specific or subspecies-specific search queries which would necessarily place an excessive burden of the examiner.  Additionally, prior art applicable to one species or subspecies would likely not be applicable to another species or subspecies.
The applicant is reminded that should applicant traverse on the ground that the species, 
or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AlA 35 U.S.C. 103(a) of the other species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a skirt portion”, “a varying diameter bore”, “a transverse bore”, recited in the claims must be shown, with the appropriate reference sign or the feature canceled from the claim(s).   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “a skirt portion”, “a varying diameter bore”, “a transverse bore”.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the non-mass explosive body , does not reasonably provide enablement for the non-mass explosive body absent at least one opening or port.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. Figs 7A and 7C show the channel 136 comprising an opening to admit the fluid.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, as claimed is indefinite because it is unclear how the fluid is capable of entering into non-mass explosive body to disable the detonator.  No openings or ports connecting with either of the transverse bore or the varying diameter bore has been recited.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: an opening or . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,400,558 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are anticpated by obvious in view of claims 1-20 of the ‘558 parent patent.  
Although the instant application is a divisional application, the non-elected invention in the parent application was a method invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached FORM-PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S BERGIN/Primary Examiner, Art Unit 3641